UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 11, 2016 KOPPERS HOLDINGS INC. (Exact name of registrant as specified in its charter) Commission File No. 1-32737 Pennsylvania 20-1878963 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 436 Seventh Avenue Pittsburgh, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(412) 227-2001 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.05Costs Associated with Exit or Disposal Activities. On January 11, 2016, Koppers Inc. (the “Company”), a wholly-owned subsidiary of Koppers Holdings Inc., confirmed its plan to substantially discontinue activities at its tar plant located in Clairton, Pennsylvania. The decision, which will affect 52 employees, was driven by the continued secular shift of primary aluminum production to lower-cost energy regions of the world, which has contributed to the overcapacity in the tar distillation industry.Recently announced closures and curtailments of significant capacity in the U.S. aluminum market have only exacerbated the situation. The Company plans to ramp down production at the Clairton facility over the next six months as it transitions production to other Koppers-owned facilities in both the U.S. and Europe and has targeted a date of mid-2016 for discontinuing activities at the Clairton plant. The Company expects this action to result in pre-tax charges to earnings of $17 to $23 million through the end of 2019, which includes $7 to $10 million of non-cash impairment charges that are expected to be recorded in the fourth quarter of 2015. Estimates of the total pre-tax amount for each major type of cost associated with the closure plan are: (i) severance costs of approximately $1 million, (ii) asset impairment costs of $7 to $10 million, and (iii) plant cleaning, waste disposal and demolition costs of $9 to $12 million.In connection with the foregoing, the Company issued a press release on January 13, 2016, a copy of which is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 2.06Material Impairments. The information set forth above in Item2.05, “Costs Associated with Exit or Disposal Activities” relating to the asset impairment charges expected to be recorded by the Company in the fourth quarter of 2015 is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits 99.1Press Release dated January 13, 2016. Forward-Looking Statements The statements made in this Form 8-K regarding the amount and timing of the charge to earnings the Company expects to record, the estimates of the total costs expected for each major type of cost and the expected cash outlays constitute forward looking statements for purposes of the safe harbor provisions under The Private Securities Litigation Reform Act of 1995. Actual results could differ materially from those expressed by these forward-looking statements as a result of various important factors, including: finalization of employee severance arrangements; finalization of the accounting impact of the closure; higher than expected demolition, site clearing, environmental remediation or asset retirement costs; and other factors and risks discussed in the Company’s latest annual report on Form 10-K. In addition, the forward-looking statements represent estimates only as of today and should not be relied upon as representing estimates as of any subsequent date. The Company disclaims any obligation to update publicly any forward-looking statements, whether in response to new information, future events or otherwise, except as required by applicable law. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: January 13, 2016 KOPPERS HOLDINGS INC. By: /s/ Michael J. Zugay Michael J. Zugay Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Method of Filing Press Release dated January 13, 2016. Furnished herewith.
